GIBSON, J.
This is an original proceeding for a writ prohibiting respond*676ent from further exercising jurisdiction in cause No. 24179, pending in the district court of Seminole county, wherein one Charles L. Vannoy is plaintiff and the petitioners herein are defendants.
It is recognized by the parties to this proceeding, and it so appears to the court, that the sole question for determination is the jurisdiction of the district court to entertain a common law action for damages by an employee of an independent contractor who has complete insurance coverage, as required by the Workmen’s Compensation Act, against the principal contractor where such employee received an accidental injury in the course of his employment by reason of the negligence of the principal contractor. It is also recognized that the same issue was the major question involved in cause No. 32328, styled Mid-Continent Pipe Line Co. v. Wilkerson, 200 Okla. 335, 193 P. 2d 586, and at the instance of respondents the determination of this proceeding was held in abeyance pending the determination in cause No. 32328. And it now appearing that the decision therein is determinative of the question presented here, we are of the opinion that the writ should be granted. We adopt as the law of this case the first and second paragraphs of the syllabus in Mid-Continent Pipe Line Co. v. Wilkerson, supra.
Writ granted.
HURST, C.J., DAVISON, V.C.J., and WELCH, ARNOLD, and LUTTRELL JJ., concur. CORN, J., dissents.